Citation Nr: 0017273	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 
1993, for grant of service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	John W. Fuhrman, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
March 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant presented testimony at a 
personal hearing conducted before the undersigned in June 
1999.

FINDINGS OF FACT

1.  In December 1988, the Board confirmed the denial of the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder, to include PTSD.

2.  A new claim for service connection for PTSD was received 
by the RO on November 5, 1993.

3.  In a June 1984 decision of the Board, service connection 
was denied for a low back disorder.  

4.  The evidence associated with the claims file subsequent 
to the June 1984 Board decision action is new and bears 
directly and substantially on the question of whether the 
veteran's current low back disorder was incurred in service.

5.  There is competent medical evidence of that the veteran 
has a current low back disorder.

6.  The veteran is a combat veteran of World War II, who was 
awarded a purple heart for injuries received; and there is 
lay evidence of record that the veteran injured his back as 
the result of "friendly fire" during combat in service.  

7.  There is competent medical evidence that there may be a 
causal relationship between the veteran's current low back 
disorder and his in-service back injury.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
5, 1993, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.400, 20.1100 (1999).

2.  The June 1984 Board decision, denying service connection 
for a back disorder is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1999).

3.  The evidence received since the June 1984 Board decision 
is new and material, and the veteran's claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective date prior to November 5, 1993 for service 
connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an earlier effective date is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed; as such, no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In a June 1984 decision, the Board denied the veteran's claim 
for a chronic psychiatric disorder.  The veteran subsequently 
submitted a statement in April 1987 claiming entitlement to 
service connection for PTSD.  This claim was denied by the RO 
in a rating decision dated July 1987 which found that the 
veteran had failed to present new and material evidence to 
reopen his claim for a psychiatric disorder, to include PTSD; 
said denial was subsequently confirmed by the Board in a 
December 7, 1988 decision which held that the veteran had 
failed to submit new and material evidence to reopen the 
previously denied claim for a psychiatric disorder, to 
include PTSD.

No further correspondence was received from the veteran with 
regard to a claim of service connection for a psychiatric 
disorder, to include PTSD, until November 5, 1993.  On that 
date, a written statement was received from the veteran which 
stated that "[a]t the present time I would like to reopen my 
claim to include Post-Traumatic Stress Disorder ..."  
Subsequently, the RO, in a rating decision dated October 
1994, awarded service connection for PTSD, effective from 
November 5, 1993, the date of receipt of the veteran's 
reopened claim.  Initially, a 10 percent rating was assigned; 
however, in subsequent rating decisions, this was increased 
to the currently assigned 100 percent rating, effective from 
November 5, 1993.

In numerous written statements and testimony presented at 
personal hearings conducted both before the undersigned and 
VA hearing officers, the veteran has contended that an 
effective date earlier than November 5, 1993 is warranted for 
the award of service connection for PTSD.  It is argued that 
the RO and Board erred in the denial of his claim in 1987 and 
1988, respectively.  It is further argued that the veteran 
factually manifested the symptoms of PTSD for years prior to 
the Board's December 1988 decision.

The law provides, in part, that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase claim will be the date of receipt of the claim 
or the date entitlement arose whichever is later.  See 38 
C.F.R. § 3.400.  The effective date of an award based on 
direct service connection will be the day following discharge 
from active duty if the claim arose within one year after 
separation; otherwise, it will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b)(2).  A "claim" is defined under 38 
C.F.R. § 3.1(p) as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Quarles 
v. Derwinski, 3 Vet. App. 129, 134-35 (1992).

All questions in a matter which under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and final decisions on 
such appeals shall be made by the Board.  38 U.S.C.A. § 
7104(a); see 38 C.F.R. § 20.1100.  A decision of the Board is 
final unless the Chairman orders reconsideration of the 
decision, 38 U.S.C.A. § 7103(a) or the decision is revised on 
the grounds of CUE under 38 U.S.C.A. § 7111(a) but such is 
not at issue with regard to the June 1984 decision and is not 
herein addressed..

Concerning the December 7, 1988 Board decision, there is no 
evidence of record which shows that the Chairman of the Board 
ordered reconsideration of this decision.  The appellant 
filed a motion for revision of the December 7, 1988 alleging 
that based on the evidence of record the Board should have 
found that new and material evidence had been presented, 
reopened the claim, and granted service connection for PTSD; 
and that the Board failed to obtain and review VA medical 
records that would have shown diagnosis and treatment for 
PTSD in 1987.  In a separate decision of this same date, the 
Board denied the appellant's motion.  Thus, the December 7, 
1988 Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 
7111(a) 38 C.F.R. § 20.1100.

With regard to the veteran's allegation of possible "clear 
and unmistakable error" (CUE) in the 1987 rating decision of 
the RO, the Board notes that that decision was subsumed in 
the Board's December 1988 decision and therefore is not 
subject to revision on the grounds of CUE as a matter of law.  
See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); VAOGC 
Prec. Op. No 14-95, 60 Fed. Reg. 43187 (1995); see also 
38 C.F.R. §§ 3.105(a), 20.1104.  

In this case, the earliest written statement concerning 
entitlement to service connection for PTSD following the 
Board's final December 1988 decision was the correspondence 
received on November 5, 1993.  Thus, the Board finds that 
this is the date of receipt of the reopened claim and the 
earliest possible effective date for the grant of service 
connection for PTSD.  
See 38 C.F.R. § 3.400.  

II.  New and Material Evidence to Reopen Claim for Service 
Connection for 
Low Back Disorder

The veteran's claim for service connection for a low back 
disorder was originally denied by the RO in a rating decision 
dated November 1981.  The veteran timely appealed that 
decision, and the Board, in a June 1984 decision, confirmed 
the denial of service connection for a low back disorder on 
the basis that there was no medical evidence of record of a 
current chronic low back disability.  

For reasons set forth above, the June 1984 Board decision is 
final.  See 38 U.S.C.A. §§ 511(a), 7103, 7104(a), 7111; See 
38 C.F.R. § 20.1100.  The law further provides, in part, that 
a final decision of the Board shall not be reopened unless 
"new and material evidence is presented or secured with 
respect to a claim which has been disallowed".  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  When a claimant seeks to 
reopen a claim after an appellate decision and submits 
evidence in support of that claim, a determination must be 
made as to whether this evidence is new and material and, if 
it is whether it provides a new factual basis for allowing 
the claim. 38 C.F.R. § 20.1105; see also 38 U.S.C.A. §§ 5108, 
7104; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet. App 
406, 409 (1998).

To summarize, the Board finds that the evidence received 
since the June 1984 Board decision is new and material.  
Specifically, the evidence received since the June 1984 Board 
decision includes statements and testimony of the veteran as 
to how he injured his back in service in 1944 when his 
position was inadvertently hit by "friendly fire", 
documentation of award of the Purple Heart to the veteran for 
combat injuries received in June 1944 in Saipan; buddy 
statements from two fellow servicemen who alleged that the 
veteran was injured by "friendly fire" in 1944 at Saipan; 
as well as a September 1999 statement from a private 
physician, M. R. Sethi, M.D., indicating that the veteran 
currently suffers from chronic low back pain as a result of 
such injury in service.  This evidence was not of record at 
the time of the June 1984 Board decision.  The Board finds 
that this new evidence bears directly and substantially on 
the question of whether the veteran has a current low back 
disorder which is related to his prior service.  Accordingly, 
the veteran's claim for service connection for a low back 
disorder is reopened.

In Elkins v. West, 2 Vet. App. 422 (1999) the Court held that 
in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

In the instant case, a private physician has rendered an 
opinion that the veteran currently suffers from a chronic low 
back disorder which is a result of an injury he sustained in 
service in June 1944.  This opinion tends to establish a 
current disability as well as a nexus between the current low 
back disability and the veteran's military service.  In 
addition, the lay statements of the veteran and his fellow 
servicemen are competent evidence of in-service injury.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.


ORDER

Entitlement to an effective date earlier than November 5, 
1993, for grant of service connection for PTSD, is denied.

New and material evidence has been received with regard to 
the issue of service connection for a low back disorder, and 
the veteran's claim for service connection for that 
disability has accordingly been reopened.

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Moreover, the veteran is advised that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  See 38 C.F.R. § 
3.655(b) (1998); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
current treatment for the claimed low 
back disability in issue.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and severity of 
any low back disorder.  All testing and 
any specialized examinations, to include 
X- rays, deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that any low back disorder diagnosed is 
causally related to the veteran's 
military service.  The examiner should 
provide a rationale for all conclusions 
reached, as such information is essential 
to the Board's determination.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the specified time within which 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals





 



